Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 allowable. The restriction requirement between inventions, as set forth in the Office action mailed on December 16, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 16, 2021, is withdrawns.  Claims 1 and 8, directed to inventions no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 8-10, 12-13, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the claimed method with the particular steps required to make the product.  These steps include, among other steps, removing the first polymer material stuck to the core from the first cavity, inserting the core into a second mold, introducing a second polymer, and allowing the second polymer to fuse to the first.
The Examiner also notes that the restriction requirement has been withdrawn because the claimed method requires that the two materials fuse to one another.  Previously, the Examiner stated that the product could be made by gluing the pieces together.  However, the claim now requires fusing, which is different than gluing and creates a structure where the materials have melted or bonded to one another without glue.  For at least these reasons, the restriction is withdrawn and the product is also allowable.
Finally, Applicant uses the term “sufficient” in claims 18 and 19 as it relates to pressure.  While no exact numerical values are provided, the Examiner considers this to be within the purview of one of ordinary skill.  Given the significant number of combinations possible as it relates to different materials, providing exact numbers would be unreasonable.  Some experimentation would be expected to ensure the product does not stick to the mold, but that experimentation is routine in the manufacturing field.  Therefore, the term “sufficient” is not considered indefinite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795